936 F.2d 572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles L. ELLINGTON, Constance L. Ellington, Petitioners-Appellants,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 90-1174.
United States Court of Appeals, Sixth Circuit.
June 26, 1991.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*
PER CURIAM.


1
Petitioners, Charles L. Ellington and Constance L. Ellington, seek review of the tax court's determination that they failed to report taxable income.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the tax court erred.


3
As the reasons why the determination should have been entered against the taxpayers has been articulated by the tax court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the decision of the tax court is affirmed upon the reasoning set out by that court in its memorandum opinion filed on July 26, 1989.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan sitting by designation